Exhibit 12(b) General Electric Company Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Years ended December 31 (Dollars in millions) General Electric Company and consolidated affiliates Earnings(a) $ Plus: Interest and other financial charges included in expense(b) One-third of rental expense(c) Adjusted “earnings” $ Fixed charges: Interest and other financial charges included in expense(b) $ Interest capitalized 25 39 42 73 93 One-third of rental expense(c) Total fixed charges $ Ratio of earnings to fixed charges Preferred stock dividend requirements $ 75 $ – Ratio of earnings before provision for income taxes to earnings from continuing operations Preferred stock dividend factor on pre-tax basis $ 80 $ – Fixed charges Total fixed charges and preferred stock dividend requirements $ Ratio of earnings to combined fixed charges and preferred stock dividends (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
